Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett Bornsen on 7/19/2022.
The application has been amended as follows:
Please amend specification paragraph [0027] and the claims according to the attached OA Appendix.

Reasons for Allowance
Claims 1, 11, 19 and 22 includes allowable subject matter because prior art could not be found to disclose a dryer comprising: a web of print media wherein the rollers include a series of three or more rollers positioned in the dryer to consecutively increase an amount of contact area with the web as the web travels toward the turning device. Claim 22 includes a similar limitation but applied on a moving average basis. Examiner notes that the foreign search report identified EP3360687 to have the feature above in rollers 370, 350 and 359. However, said rollers are not consecutive, which is interpreted to mean following one after another without interruption or successive as illustrated in applicant’s fig. 4. Examiner further notes that the degree of contact area of a roller, if not expressly specified via text in a reference specification, is ambiguous under MPEP 2125.II since the degree of contact area covering an illustrated small diameter circle of a drawing is difficult to ascertain and scaling is not allowed to demonstrate a feature. Close prior art can be found in Fernando (US 2017/0096017) broadly reading onto the claims wherein the three leftmost pulleys visually increase in size. However, the direction of web travel is right to left, such that the angle decreases successively. Oki (US 2004/0191419) illustrates a series of three or more rollers positioned in the dryer to consecutively increase an amount of contact area with the web as the web (fig. 1, 22, 23, 17) but these are not all in the dryer and there is no turning device or downstream supports to guide the web toward the exit of the dryer. Adding such elements would destroy the Oki invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762